Bloodworth, J.
1. The motion to dismiss .-the writ of error is overruled.
2. The court did not err in overruling the demurrer to the defendant’s answer.
3. In the brief of counsel for the plaintiff' in error the ground of the motion alleging that “the court erred in denying the motion' of plaintiff’s counsel to direct a verdict for the plaintiff” is expressly abandoned; “The refusal to direct a verdict is not error in any case.” Dudley v. Isler, 21 Ga. App. 615 (2).
4. When read in connection with the rest of the charge of the court, the excerpt complained of in the motion for a" new trial is without error.
5. There was evidence to support the verdict.

Judgment affirmed.


Broyles, P. J., and, Stephens, J., concur.

The charge complained of in the motion for a new trial was as follows: “If, on the other hand, you believe from the evidence that J. C. Bishop, the plaintiff in this case, knew all about this transaction and that he is not a bona Me holder of this note for value without notice, but that he had actual notice of all these matters that the defendant contends [to be] a failure of consideration of this note, and that he knew that the note was not to be binding and valid until the bond for title was returned, and that all these matters were Imown to him at the time he purchased the note, even though he purchased it before it was due, then he would not be entitled to recover in this case, and your verdict would be for the defendant.” The exception to this charge is that it “tended to restrict the jury to only a’ part of an entire contract; the evidence showing that the defendant took charge of the property, the only thing of value, so far as the evidence discloses, that she was to receive, and that she had never surrendered or offered to surrender that to the plaintiff during the long period that had elapsed since the trade was made and the defendant gave her note and took possession of the property.”
J. J. Barge, for plaintiff, cited:
Civil Code (1910), § 4306; 62 Ga. 729; 96 Ga. 126 (1); 121 Ga. 511, 513; 142 Ga. 29 (7), 433 (3); 144 Ga. 441, 511; 143 Ga. 563 (2); 20 Ga. App. 94 (4).
J. F. Goliglitly, J. H. Longino, for defendant, cited:
1 Corpus Juris, 530, 532-3.